DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2020 has been entered.
 
Response to Amendment
	The amendment file 08/19/2020 has been entered. Claims 1-2, 5-8, 11 and 13 have been amended. Claims 16-20 were previously cancelled. Claims 1-15 remain pending in this application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 05/21/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Pub. No.: US 2004/0158217 A1), in view of Wade et al. (Pub. No.: US 2015/0088088 A1). 
Regarding claim 1, Wu discloses (figs. 1, 2A and 2C) an absorbent article (garment 10), comprising:
A chassis (34) comprising a topsheet (14), a backsheet (12) and an absorbent core (16) disposed between the topsheet and the backsheet (¶ 0047, ln. 1-7, see fig. 2C); 
A first elastomeric laminate (elastic assembly 52, fig. 2A) comprising a first plurality of elastics (stomach elastics 3) between inner and outer nonwovens (carrier layers 32, 32’ ¶ 0015, ln. 10-13, ¶ 0062, ln. 7-10);
Wherein the first plurality of elastics has an average-strand-spacing from about 0.25 mm to about 4mm (i.e., 1 to about 10 elastics strands per centimeter is a strand spacing of 1 mm to 10 mm, ¶ 0012, ln. 2-5); and
Wherein the first plurality of elastics comprises an Average-Dtex from 10 to 200 (i.e., elastic strands have a dtex of about 220 or less ¶ 0012, ln. 1-2).
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Wu fails to disclose that the first plurality of elastics comprises a Pressure-Under-Strand from about 0.1 to about 1 psi.  
Wade teaches (figs. 1-3) an analogous absorbent article (10) in the same field of endeavor comprising a first elastic laminate (belt 20) comprising a first plurality of elastics (26) comprising an Average-Dtex from about 10 to about 200 (¶ 0037, ln. 9-10). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the plurality of elastics of Wu for the plurality of elastics of Wade, as the substitution would achieve the predictable result of providing a first elastomeric laminate that is stretchy and aids in providing a snug fit for the article. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Further, since the LYCRA HYFIT of Wade is the same as the material disclosed in the instant specification, the material of Wade would inherently have the same properties as the material disclosed in the instant specification In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 
Regarding claim 2, Wu further discloses (fig. 2C) that the first elastomeric laminate forms at least a portion of at least one of the group consisting of a belt (waist elastic assemblies, ¶ 0091, ln. 17-20, fig. 2C), the chassis, a side panel, the topsheet, the backsheet, an ear panel, and combinations thereof, and wherein the first plurality of elastics comprises from about 40 to about 1000 elastic strands (¶ 0112, ln. 3-4).  
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 3, Wu further discloses (fig. 2A) that the first elastomeric laminate forms at least a portion of at least one of the group consisting of a waistband (waist elastic assemblies, ¶ 0091, ln. 17-20, fig. 2A), a waistcap, an inner leg cuff (¶ 0091, ln. 16-18), an outer leg cuff, a transverse barrier, and combinations thereof, and wherein the first plurality of elastics comprises from about 10 to about 400 elastic strands (¶ 0112, ln. 3-4).  
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 5, as discussed above, the substitution of the plurality of elastics of Wu with the plurality of elastics of Wade would provide elastics that 
Regarding claim 6, Wu further discloses (annotated fig. 8A below) that the article further comprises a back belt formed by at least a portion of the first elastomeric laminate, wherein the back belt is divided into 4 equal sections (¶ 0096, ln. 9-10, see annotated fig. 8A), wherein Section 4 comprises a proximal end edge of the belt, Section 1 comprises a distal end edge of the back belt. Section 2 is proximate to Section 1 and Section 3 is proximate to Section 4 (see annotated fig. 8A), wherein at least two of the sections each have greater than 10 elastic strands (i.e., 300 elastics can be used, ¶ 0112, ln. 3-4 and 4 equal sections would result in 75 elastic strands). 

    PNG
    media_image1.png
    397
    549
    media_image1.png
    Greyscale

Further, using a strand spacing of 4 mm (¶ 0012, ln. 2-6) and a dtex of 500 (¶ 0012, ln. 1-2), this would result in a one or more sections having a Section-Modulus of between about 4 gf/mm and 10 gf/mm. A dtex of 500 would result in a dtex factor of 23.4 according to the equation on page 163 of current disclosure and the section strain 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 7, Wu further discloses (annotated fig. 2A below) that the article further comprises a first panel (first elastic assembly 62) formed by at least a portion of the first elastomeric laminate and the article further comprises a second panel (second elastic assembly 60) formed by at least a portion of a second elastomeric laminate comprising a second plurality of elastics between inner and outer nonwovens (32 and 32’) (see annotated fig. 2A below, ¶ 0064, ln. 1-8). Wu further discloses that the first and second plurality of elastics are formed of stomach elastics 3 (¶ 0064, ln. 1-8). Thus, the second plurality of elastics have an Average-Strand-Spacing form about 0.25 mm to about 4 mm (¶ 0012, ln. 2-6), an average-Dtex from about 10 to about 500 (¶ 0012, ln. 1-2), and wherein each of the first and second panels comprise greater than about 25 elastic strands (¶ 0112, ln. 3-5), and wherein the first and second panels are laterally opposed and disposed in a back waist region (first waist region 54, see annotated fig. 2A below, ¶ 0063). 

    PNG
    media_image2.png
    860
    926
    media_image2.png
    Greyscale

Wu Annotated fig. 2A
While Wu does not disclose that the second plurality of elastics have a Pressure-Under-Strand from about 0.1 to about l psi, the first and second plurality of elastics comprise the same stomach elastics (¶ 0064, ln. 1-8) and thus, the same substitution discussed above regarding claim 1 can be made to the second plurality of elastics which would provide a second plurality of elastics comprising a Pressure-Under-Strand from about 0.1 to about 1 psi. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the second plurality of elastics of Wu for the plurality of elastics of Wade, as the substitution would achieve the predictable result of providing a second elastomeric laminate that is stretchy and aids in providing a snug fit for the article. The simple substitution of one known element for another is likely to be 
Regarding claim 8, Wu further discloses (fig. 2A) that the article further comprises a waist band formed by at least a portion of the first elastomeric laminate (waist elastic assemblies, ¶ 0091, ln. 17-20, fig. 2A), wherein the waistband comprises greater than 20 elastic strands (¶ 0112, ln. 3-5), wherein the waistband is disposed in a back waist region (second waist region 56, see fig. 2A).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu modified with Wade as applied to claim 1 above, and further in view of Miyamoto (Pub. No.: US 2010/0075103 A1).
Regarding claim 4, Wu in view of Wade fail to teach that the first plurality of elastics has an Open Area from about 80% to about 90%. 
Miyamoto teaches (fig. 1) an analogous plurality of elastics in which the strand diameter can range from 10 to 200 µm (0.01 to 0.2 mm, ¶ 0046, ln. 1-2) and a strand spacing of 0.1 to 5 mm (¶ 0051, ln. 4-6). Thus, a strand diameter of 200 µm (0.2 mm) and a strand spacing of 0.22 to 0.25 mm would result in an open area of about 80% to about 90% (current disclosure defines open area as strand diameter/strand spacing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first plurality of elastics taught by the combined invention of Wu modified with Wade to have an open area from about 80% to about 90% as taught by Miyamoto. Doing so can provide a laminate with sufficient stretch characteristics (Miyamoto ¶ 0051, ln. 1-2), which is suitable for the fit of an . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu modified with Wade as applied to claim 1 above, and further in view of Raycheck et al. (Pub. No.: US 2012/0277713 A1), hereinafter Raycheck.
Regarding claim 9, Wu further discloses (fig. 2A) that the article further comprises an inner leg cuff (gathers 30) formed by at least a portion of the first elastomeric laminate (¶ 0091, ln. 16-18).
Wu in view of Wade fail to teach that the inner leg cuff comprises greater than 15 elastic strands.
Raycheck teaches (figs. 1-2) an analogous absorbent article (20) comprising a leg cuff (71) that comprises greater than 15 elastic strands (elastic members 78; ¶ 0051, ln. 4-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic strands of the inner leg cuff taught by Wu modified with Wade such that they comprise greater than 15 elastic strands as taught by Raycheck. Doing so provides an inner leg cuff that is capable of improving fit and containing exudate. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu modified with Wade as applied to claim 1 above, and further in view of Chen et al. (Pub. No.: US 2003/0070780 A1), hereinafter Chen.
Regarding claim 10, Wu in view of Wade fail to teach that the first plurality of elastics has a Percent Contact Area of at least one of a) greater than about 11% at 100 um, b) greater than about 28% at 200 um, and c) greater than about 51% at 300 um, and wherein the first plurality of elastics has a 2%-98% Height Value of < 1.6 mm.  
Chen teaches (annotated fig. 2 below) an overall surface depth of about 0.1 mm to 0.8 mm (¶ 0029, ln. 5-10). An overall surface depth of 0.8 mm would provide a percent contact area of 0% at 800 um (see fig. 2, ¶ 0038). The percent contact area at 100 um would be about 95% and is thus greater than 11%. The percent contact at 200 um would be about 90% and is thus greater than 28%. The percent contact area at 300 um would be at about 75% and is thus greater than 51%. Further, Chen teaches a 2%-98% height value of < 1.6 mm since the height at 2% is approximately 0 um and the height at 98% is approximately 800 um, resulting in a height value of 800 um (0.8 mm) which is less than 1.6 mm (see annotated fig. 2). 

    PNG
    media_image3.png
    388
    470
    media_image3.png
    Greyscale

Chen Annotated fig. 2
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu modified with Wade as applied to claim 1 above, and further in view of Coles et al. (US Patent No.: 5,531,729), hereinafter Coles.
	Regarding claim 11, Wu in view of Wade fail to teach that the first plurality of elastics has an Air Permeability of at least one of a) greater than about 40 cubic meters/square meter/minute Air Permeability at 0 gf/mm (no extension); b) greater than about 60 cubic meters/square meter/minute Air Permeability at 3 gf/mm (slight extension); and c) greater than about 80 cubic meters/square meter/minute Air Permeability at 7gf/mm (moderate extension).  
Coles teaches (fig. 1) an analogous absorbent article (diaper 10) in which the elastic members (18) have an air permeability of greater than about 40 m3/m2/min (col. 11, lines 43-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of elastics taught by Wu modified with Wade such that they have an air permeability at no extension of greater than 40 m3/m2/min as taught by Coles. Doing so provides elastic members that are . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu modified with Wade as applied to claim 1 above, and further in view of Vasic et al. (Pub. No.: US 2009/0204093 A1), hereinafter Vasic.
	Regarding claim 12, Wu in view of Wade fail to teach that the first plurality of elastics has a Water Vapor Transmission Rate of greater than 4000 g/m2/24hrs.  
	Vasic teaches (figs. 1-2) an analogous absorbent article (garment 10) where in the laminate (52) has a water vapor transmission rate of greater than 4000 g/m2/24hrs (¶ 0047, ln. 2-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first plurality of elastics taught by Wu modified with Wade such that it has a water vapor transmission rate of greater than 4000 g/m2/24hrs as taught by Vasic. Doing so can provide additional wearer comfort by being breathable (Vasic ¶ 0047, ln. 1-2)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu modified with Wade as applied to claim 1 above, in view of Coles, and further in view of Lawson et al. (Pub. No.: US 2012/0330264). 
Regarding claim 13, Wu in view of Wade fail to teach that the first plurality of elastics has a Caliper of from about 0.5 mm to about 4 mm at 0 gf/mm (no extension); and a Caliper Retention Value from about 60% to about 95% at 3 gf/mm (slight extension); and/or a Caliper Retention Value from about 40% to about 90% at 7gf/mm 
Coles teaches (figs. 1 and 2A) an analogous absorbent article (diaper 10) wherein a plurality of elastics (elastic member 60) has a caliper of from about 0.5 mm to about 4 mm at 0 gf/mm (col. 9, lines 42-44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of elastics taught by Wu in view of Wade such that it has a caliper of from about 0.5 mm to about 4 mm at 0 gf/mm as taught by Coles. Doing so provides a first plurality of elastics that is both durable and comfortable.
Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I.).	
Further, Lawson teaches an elastic waistband (¶ 0067) that has a caliper retention value ranging from 32% to 78% (¶ 0068-¶ 0069). While Lawson does not teach that these caliper retention values are at slight extension or moderate extension, one of ordinary skill in the art before the effective filing date of the claimed invention could reasonably conclude that at a slight extension, the caliper retention value would be in the upper range of 32% to 78% and could fall within the range of 60% to about 95% and at moderate extension, the caliper retention value would be in the lower range of 32% to 78% and could fall within the range of 40% to 90%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wu in view of Wade and Coles such that the caliper retention value such that it is from about 60% to about 95% at 3 gf/mm (slight extension) and/or from about 40% to about 90% at 7gf/mm (moderate extension) .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu modified with Wade as applied to claim 1 above, and further in view of Zink et al. (Pub. No.: US 2013/0306226 A1), hereinafter Zink.
Regarding claim 14, Wu in view of Wade fail to teach the first plurality of elastics has a Rugosity Frequency of from about 0.2 mm-1 to about 1 mm-1, and a Rugosity Wavelength of from about 0.5 mm to about 5 mm.  
Zink teaches an absorbent article in which the first plurality of elastics (abstract, ¶ 0137) has a rugosity frequency of from about 0.2 mm-1 to about 1 mm-1 -- (Chart 1, rugosity length average is 0.12 cm and rugosity frequency is the inverse of the rugosity length ¶ 0190, resulting in rugosity frequency of 0.83 mm-1), and a Rugosity wavelength (i.e., rugosity length) of from about 0.5 mm to about 5 mm (Chart 1, rugosity wavelength is 0.12 cm which is 1.2 mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first plurality of elastics of Wu in view of Wade such that it has a Rugosity Frequency of from about 0.2 mm-1 to about 1 mm-1, and a Rugosity Wavelength of from about 0.5 mm to about 5 mm as taught by Zink. Doing so can create macro and background patterns (Zink ¶ 0130, ln. 1-2) which can enhance the aesthetic appearance of the absorbent article. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu modified with Wade as applied to claim 1 above, and further in view of Taylor et al. (Pub. No.: 2003/0044585 A1), hereinafter Taylor.
Regarding claim 15, Wu in view of Wade fail to teach that the plurality of elastics has a cantilever bending of less than about 40 mm. 
The current invention utilizes an ASTM Method D1388 to measure the cantilever bending which is the same method used by Taylor (¶ 0087). Further, Taylor measures a drape stiffness as one-half of the length of the overhang of the specimen (¶ 0090) and the current invention measures a bending length as the overhang length divided by two. The drape stiffness taught by Taylor is comparable to the cantilever bending taught by the current invention as both utilize similar methods and terms of measurements. Taylor teaches that the drape stiffness of a plurality of elastics (¶ 0110) that is less than about 40 mm (Table 3, sample 1 has drape stiffness of 2.44cm (24.4 mm), which is less than 40 mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of elastics taught by the combined invention of Wu modified with Wade such that it has a cantilever bending of less than about 40 mm as taught by Taylor. Doing so provides an elastic laminate that has creep resistance, improved aesthetics, dimensional stability and inherent latency (Taylor, ¶ 0001).

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-13 have been considered but 
Further, applicant’s arguments directed towards Hasse are moot as Hasse is no longer relied upon in this rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the 

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                         /TATYANA ZALUKAEVA/ Supervisory Patent Examiner, Art Unit 3781